Case: 19-11247      Document: 00515422566         Page: 1    Date Filed: 05/20/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        May 20, 2020
                                    No. 19-11247                        Lyle W. Cayce
                                 Conference Calendar                         Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ZACHARIAH EFRAIN CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:19-CR-43-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Zachariah Efrain
Castro has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Castro has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11247     Document: 00515422566     Page: 2   Date Filed: 05/20/2020


                                  No. 19-11247

issue for appellate review. However, we note that the judgment incorrectly
refers to 21 U.S.C. § 841(v)(1)(A)(viii), a nonexistent section, instead of
§ 841(b)(1)(A)(viii), as correctly set forth in the indictment to which Castro
pleaded guilty.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. This case is REMANDED to
the district court for the limited purpose of correcting the clerical error in the
judgment.




                                        2